DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 05 August 2022 has been entered in full.  Claim 14 is amended.  Claims 11-13 are cancelled.  Claims 16-18 are added. 
Claims 1-10 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 14 March 2022.
Claims 14 and 16-18 are under consideration in the instant application.

Drawings
The replacement drawings were received on 05 August 2022.  These drawings are acceptable.

Sequence Compliance
1.	Applicant’s response to the Sequence Listing Requirements under 37 CFR §1.821 (05 August 2022) has been considered and is not found persuasive.  
Specifically, at page 5 of the Response of 05 August 2022, Applicant indicates that the specification has been amended to direct entry of the submitted sequence listing.  Applicant states that the amendment directs entry into the specification prior to the background section. 
Although Applicant directs entry of the sequence listing and includes a statement that the substitute sheets include no new matter, Applicant did not amend the specification to include the insertion of a separate statement paragraph that incorporates by reference the material in the file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes (see MPEP §608.05(I); §2422.03(I); and §2422.03(a); see also page 3 of the previous Office Action of 05 May 2022). For example, MPEP §2422.03(a) specifically states that “applicants may submit a sequence listing under 37 CFR 1.821 as an ASCII text file EFS-Web instead of on compact disc, provided the specification contains a statement in a separate paragraph (preferably on the first page) that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of each text file must be in compliance with ASCII and have a file name with a “.txt” extension” (emphasis added by Examiner).  
Please note that this issue could be overcome by amending the first page of specification to include a separate paragraph that incorporates by reference the material in the file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.

Withdrawn Objections and/or Rejections
2.	The objection to the drawings as set forth at page 4 of the previous Office Action of 05 May 2022 is withdrawn in view of the submission of the replacement drawings (05 August 2022).  Figures 2B and 3 labels are now oriented in the same direction as the drawing view.
3.	The objection to the specification as set forth at page 4 of the previous Office Action of 05 May 2022 is withdrawn in view of the amended specification (05 August 2022).
4.	The objection to claim 14 as set forth at page 5 of the previous Office Action of 05 May 2022 is withdrawn in view of amended claim 14 (05 August 2022).

New Claim Objections
5.	Claim 18 is objected to because of the following informalities:    
5a.	Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (J Immunotherapy 40(3): 83-93, April 2017; cited on the IDS of 31 May 2019). The basis for this rejection is set forth for claim 14 at pages 5-6 of the previous Office Action of 05 May 2022.
	Kim et al. teach exosomes “CoEX-A2” that express HLA-A2; CD32; CD80; CD83; and 4-1BBL (page 84, “cells” and bottom of column 1 through the top of column 2; page 86, column 2 and Table 1).  Kim et al. indicate that K562 cells are transfected with nucleic acids encoding HLA-A2; CD32; CD80; CD83; and 4-1BBL (page 84, “cells”; page 86, column 2 and Table 1).  Kim et al. disclose that CD8+ T cell stimulation is increased when cells are incubated with CoEX-A2 (page 88, column 2; Figure 3, “CoEX-A2”).  Kim et al. teach that CoEX-A2 induces CD8+ T cell proliferation (page 89, middle of column 2; Figure 7A).
It is noted that Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.


(i)	At the bottom of page 6 of the Response of 05 August 2022, Applicant indicates that a translation of the certified copy of the foreign priority application has been submitted.  Applicant argues that with the submission of the translation, the priority of the application predates the publication date of the cited art and the rejection is not valid.
	Applicant’s argument has been fully considered but is not found to be persuasive.  The Examiner acknowledges the submission of a translation of the certified copy of the foreign priority application, KR 10-2016-0163822.  However, a statement that the translation of the certified copy is accurate was not filed together with the translation. Such statement is required for purposes of overcoming the effective filing date of a reference (see MPEP §216; §213.04; §1.55(g)(4)).

Conclusion
Claims 14, 16, and 17 are rejected.  Claim 18 is objected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cho et al. J Leukoc Biol 99: 521-529, 2016 (teach growing Vγ9Vδ2 T cells with artificial APCs that express CD83, 4-1BBL, and/or CD32 (abstract; page 522, “cells”, “T cell expansion”); also teach the artificial APCs are generated by transfecting K562 cells with CD83, 4-1BBL, and CD32 cDNA (page 522, column 1, “cells”); do not teach that the artificial APCs express HLA or CD80; also do not teach exosomes that express the proteins, as required by the instant claims).



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
23 August 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647